DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Response to Amendment
	Claims 1, 8, 10, 11, 14, 15, and 21-25 have been cancelled; claims 6, 12, 16, 17, 19 and 20 have been amended; claims 26-31 have been newly added; and claims 2-7, 9, 12-13, 16-20 and 26-31 are currently pending. 

                                                   Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                    Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 2-6, 9, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (CN101409263A, hereinafter “Zeng”). 

In regards to claim 6, Zeng discloses (See, for example, Figs.2A-2J and annotated Figs. 2I below) an array substrate, comprising: 
a base substrate (120); 
a first electrode (520) located on the base substrate and comprising 
a pad portion (contact portion of 520), 
the pad portion comprising a first surface (top surface of 520) and a second surface (Side surfaces of 520) intersected with the first surface, 
the second surface (Side surfaces of 520) being closer to the base substrate (120) than the first surface (top surface of 520); 
a first insulation layer (600) located on the first electrode (520) and comprising a first via hole (V1); a second insulation layer (700) located on the first insulation layer (600) and comprising a second via hole (V2); and 
a second electrode (980) located on the second insulation layer (700), 
wherein the second electrode (980) is electrically connected with the first electrode (520) at the pad portion through the first via hole (V1) and the second via hole (V2), and 
an orthographic projection of the first via hole (V1) on the base substrate (120) falls within an orthographic projection of the first surface (top surface of 520) on the base substrate (120); and wherein the first via (V1) is located within the second via hole (V2). 

In regards to claim 2, Zeng discloses (Figs. 2A-2J) an orthographic projection of the pad portion (contact portion of 520) on the base substrate (120) falls within an orthographic projection of the second via hole (V2) on the base substrate (120).

In regards to claim 3, Zeng discloses (Figs. 2A-2J) at least the second surface (side surfaces of 520) of the first electrode (520) is in contact with the first insulation layer (600).

In regards to claim 4, Zeng discloses (See, for example, Figs. 2A-2J) a part of the first surface (top surface of 520) is in contact with the first insulation layer (600), and an orthographic projection of the part of the first surface (top surface of 520) on the base substrate (120) is located outside an orthographic projection of the first via hole (V1) on the base substrate (120).

In regards to claim 5, Zeng discloses (See, for example, Figs. 2A-2J) the first electrode (520) is a drain electrode of a thin film transistor, the second electrode (980) is a pixel electrode, the first insulation layer (600) is a buffer passivation layer, and the second insulation layer (700) is a planarization layer.

In regards to claim 9, Zeng discloses (See, for example, Figs. 2A-2J ) a display device, comprising the array substrate according to claim 1 (Abstract).

In regards to claim 28, Zeng discloses (See, for example, annotated Figs. 2I below) that a distance between a top end face of the first via hole (V1) and the base substrate (120) is less than a distance between a top end face of the second via hole (V2) and the substrate (120).  

In regards to claim 30, Zeng discloses (See, for example, annotated Figs. 2I below) that both a bottom end face of the first via hole (V1) and a top end face of the first via hole (V1) are located between a top face of the second via hole (V2) and a top end face of the second via hole (V2). 

                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over  Zeng in view of Hibino et al. (US 2002/0126243 A1, hereinafter “Hibino”).

In regards to claim 7, Zeng discloses all limitations of claim 6 above except that a material of the second substrate is more easily corroded by a developer than a material of the first sub-electrode and a material of the third sub-electrode. (aluminum is easily corroded by Titanium, See Par [0069]). 

	Hibino while disclosing display device teaches (See, for example, Fig. 2b) a material of the second substrate is more easily corroded by a developer than a material of the first sub-electrode and a material of the third sub-electrode. (aluminum is easily corroded by Titanium, See Par [0069]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Zeng by Hibino because having the Aluminum layer that exhibits low electrical resistance covered by the additional layers would help prevent the layer to show hillocks, voids, etc. to occur in the layer due to a compression or expansion force due to thermal stress. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin V. Erlichman, 168 USPQ 177, 179. 

In regards to claim 26, Zeng discloses all limitations of claim 6 above except that the first electrode comprises a first sub-electrode, a second sub-electrode, and a third sub-electrode that are located on the base substrate in sequence. 
	Hibino while disclosing display device teaches (See, for example, Fig. 2b) a material of the first sub electrode (13) and the third sub-electrode (15) comprises at least one selected from the group consisting of molybdenum and titanium (See, for example, Par [0069]), and a material of the second sub-electrode (14) comprises aluminum (See, for example, Par [0069]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Zeng by Hibino because having the Aluminum layer that exhibits low electrical resistance covered by the additional layers would help prevent the layer to show hillocks, voids, etc. to occur in the layer due to a compression or expansion force due to thermal stress. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin V. Erlichman, 168 USPQ 177, 179. 

                                                 Response to Arguments
Applicant's arguments filed on 08/26/2022 have been fully considered but they are not persuasive.
Applicant makes the following arguments: 
 	1. “Applicant has amended claim 6 and respectfully submits that claim 6, as amended, is not disclosed or suggested by the cited references. For example, the cited references at least fail to disclose or suggest “the first via hole is located within the second via hole” as recited in amended claim 1. 
Zeng, for example, fails to disclose the above-mentioned features. In the Action (page 3), the Office correlates via hole V1 to first via hole of the present application, correlates via hole V2 to second via hole of the present application. FIG. 21 of Zeng and FIG. 21 of Zeng annotated by the Examiner are reproduced below for ease of discussion.
As shown in FIG. 2l of Zeng as annotated by the Examiner, via hole V1 is located under via hole V2, not located within via hole V2. Therefore, Zeng fails to disclose the above- mentioned features.” (See applicant’s remarks pp. 8-9)

This is not persuasive because examiner construed the structural and relative arrangements of the first and second vias are different from the applicants alleged interpretation of the annotated Figures 2I. 
See V2 below as indicated by the thicker line around the via: 

    PNG
    media_image1.png
    821
    1326
    media_image1.png
    Greyscale

See V1 below as indicated by the thicker line around the via: 

    PNG
    media_image2.png
    785
    1292
    media_image2.png
    Greyscale

Therefore, V1 is within V2, not V1 under V2. 
For that reason, the prima-facie case of obviousness is deemed to be proper. 

                                             Allowable Subject Matter
Claims 27, 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 and 16-20 are allowed over the prior art of record. 

                                                   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                           Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893